Citation Nr: 1014170	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for a shell 
fragment wound on the right upper thigh, evaluated as 10 
percent disabling since July 31, 2007.

2.  Entitlement to a higher initial rating for a scar on the 
upper inner thigh, evaluated as 10 percent disabling since 
July 31, 2007.

3.  Entitlement to service connection for carpal tunnel 
syndrome (claimed as neuropathy of the right hand and arm), 
to include as secondary to service-connected right shoulder 
disability.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  That decision granted service 
connection for a shell fragment wound on the right upper 
thigh and for a scar on the upper inner right thigh and 
assigned separate 10 percent disability evaluations effective 
from July 31, 2007.  The February 2008 rating decision also 
denied service connection for carpal tunnel syndrome and left 
ear hearing loss.   The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held on October 20, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before the undersigned Acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The issue of entitlement to a higher initial rating for a 
scar on the upper inner thigh will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's injury to muscle group XIV involving the 
right thigh is moderate.

3.  The Veteran's injury to muscle group XV involving the 
right thigh is moderate.

4.  The Veteran's carpal tunnel syndrome is not causally or 
etiologically related to his military service or to a 
service-connected disorder.

5.  There is reasonable doubt as to whether the Veteran's 
left ear hearing loss is causally or etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent disability 
evaluations for muscle groups XIV and XV for a shell fragment 
wound on the right thigh have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Codes 5314, 5315 (2009).

2.  Carpal tunnel syndrome was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§  1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§  1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and, (3) that 
the claimant is expected to provide.  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). 

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for a shell fragment wound to the right upper 
thigh.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 
(December 22, 2003).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for a shell fragment wound to the right upper 
thigh.  

With respect to the issue of entitlement to service 
connection for left ear hearing loss, the Board has granted 
the Veteran's claim in the decision below, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted regarding that issue. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Moreover, the Board notes that the Veteran was apprised of 
VA's duties to both notify and assist in correspondence dated 
in August 2007, prior to the AOJ's initial adjudication of 
the claims, and again in June 2008 and July 2008.  Those 
letters apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for obtaining, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The letters also included the criteria for 
assigning disability ratings and effective dates. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claims.   He 
was also provided the opportunity to testify at a hearing 
before the Board.

The Veteran was further provided VA examinations in October 
2007, November 2007, December 2007, and August 2008 in 
connection with his claims.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations and medical opinions 
obtained in this case are adequate for rating purposes and 
sufficient for adjudication of the service connection claims, 
as they were predicated on consideration of all available 
medical records.  They consider all of the pertinent evidence 
of record, to include the Veteran's post-service treatment 
records and the statements of the appellant, provide 
explanations for the opinions stated, and provide the medical 
information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).


I.  Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was erroneous . 
. . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence obtained during the appeal period indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation for a shell fragment wound on his right upper 
thigh involving muscle groups XIV and XV pursuant to 38 
C.F.R. § 4.73, Diagnostic Codes 5314, 5315.  Diagnostic Code 
5314 applies to residuals of injuries to muscle group XIV.  
The muscles involved in muscle group XIV include the anterior 
thigh group:  sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  The functions affected by these muscles include 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee 38 C.F.R. § 4.73, DC 5314 (2009).  

Diagnostic Code 5315 applies to residuals of injuries to 
muscle group XV.  The muscles involved in muscle group XV 
include the mesial thigh group:  adductor longus, adductor 
brevis, adductor magnus, and gracilis.  The functions 
affected by these muscles include adduction of the hip, 
flexion of the hip, and flexion of the knee.  38 C.F.R. § 
4.73, DC 5315 (2009).  

The currently assigned 10 percent disability evaluation 
reflects moderate disability.  The next higher disability 
evaluation available under Diagnostic Code 5314 is a 30 
percent disability evaluation, which is assigned for 
moderately severe impairment.  The next higher disability 
evaluation available under Diagnostic Code 5315 is a 20 
percent disability evaluation, which is assigned for 
moderately severe impairment.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and though or deep penetrating due to high 
velocity missile, or large or multiple low velocity muscles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  A history 
with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d) (2009).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. § 
4.55(e).  Otherwise, for muscle group injuries in different 
anatomical regions (not acting on ankylosed joints), each 
injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, 
for the purposes of determining schedular compensation 
ratings.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, a veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 does not prevent separate evaluations for the 
same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Initially, the Board notes that service connection has been 
granted for a scar on the upper right thigh, and a separate 
10 percent disability evaluation has been assigned for that 
disability effective from July 31, 2007.  Separate disability 
ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of the scar on the upper right thigh cannot be 
considered in the evaluation of the Veteran's shell fragment 
wound on the upper right thigh.

The Board observes that right muscle groups XIV and XV both 
act upon the right hip.  As that joint is unankylosed, 
separate evaluations may be assigned under Diagnostic Codes 
5314 and 5315 and combined as long as the combined evaluation 
is lower than the evaluation for unfavorable ankylosis of the 
hip.  Moderate injury of muscle groups XIV and XV each 
warrant assignment of a 10 percent evaluation.  Those 
evaluations result in a combined 20 percent evaluation.  38 
C.F.R. § 4.25 (2009).  Intermediate unfavorable ankylosis of 
the hip warrants assignment of a 70 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5250 (2009).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to separate evaluations of 10 percent, 
but not more, for injury to muscle groups XIV and XV under 
the provisions of Diagnostic Codes 5314 and 5315.  38 C.F.R. 
§§ 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 (2009).  The 
Veteran's service treatment records indicate that he 
sustained a gunshot wound to the medial aspect of his right 
upper thigh.  It was noted that it part of entry and exit.   
The October 2007 VA examiner described it as a through and 
through penetrating gunshot wound involving muscle groups XIV 
and XV.  As previously noted, a through and through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  As such, 
the Board finds that separate 10 percent disability 
evaluations are warranted for muscle groups XIV and XV.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for either muscle group.  However, 
there is no indication that the Veteran had prolonged 
hospitalization in service for treatment of the wound.   
Indeed, the October 2007 VA examiner noted that the wound was 
cleaned and dressed and allowed to heal by secondary 
intention.  Although the Veteran reported at the October 2007 
examination that he had debridement in service, there is no 
evidence that he had prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  In fact, the October 2007 
VA examiner commented that there was no intermuscular 
scarring.  Objective findings do include entrance and exit 
scars indicating the track of the missile through one or more 
muscle groups, but there is no indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Indeed, 
at his October 2007 examination, the Veteran had strength of 
4/5 in both muscle groups injured, XIV and XV.  Additionally, 
the October 2007 examiner indicated that there was no tissue 
loss or loss of deep fascia or muscle substance.  

Moreover, the Veteran has not demonstrated consistent 
complaints of cardinal signs and symptoms of moderately 
severe muscle disability during or shortly after service, as 
the medical evidence does not show him to have had loss of 
power, more than slight weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  The Veteran has had numerous 
complaints, including pain and weakness.  However, the 
November 2007 examiner noted that the Veteran's motor 
function was normal in terms of comfort, endurance, and 
strength sufficient to perform activities of daily living.   

Further, while the Veteran's right thigh disability has 
affected him, the evidence does not show that he has been 
unable to keep up with work requirements over the years.  In 
this regard, the evidence shows that after service the 
Veteran worked as a sales representative for 39 years prior 
to his resigning six months before his hearing in October 
2009.  At his hearing, the Veteran did not indicate that his 
right thigh disability prevented his employment.  Thus, the 
Veteran appears to have been able to maintain employment over 
the years.  

In short, there are no objective findings of record that 
would establish that the degree of disability resulting from 
the Veteran's muscle groups XIV and XV impairment more nearly 
approximates the level of moderately severe for either muscle 
group affected.  Therefore, while separate ratings for muscle 
groups XIV and XV of 10 percent are warranted, higher ratings 
of 30 percent for muscle group XIV or 20 percent for muscle 
group XV are not warranted under the criteria of Diagnostic 
Codes 5314 and 5315.

The Board also notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Codes 5314 and 5315 do not 
contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury). See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as 
weakness, loss of power, fatigue-pain, etc., are specifically 
contemplated by Diagnostic Codes 5314 and 5315.  See 38 
C.F.R. § 4.56(c) (2009).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the separate 
10 percent disability evaluations for shell fragment wound on 
the right upper thigh inadequate.  The Veteran's right thigh 
disability is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Codes 5314, 5315, and the Board finds that the 
criteria under those diagnostic codes specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.

As demonstrated by the evidence of record, the Veteran's 
right thigh disability is manifested by pain and weakness; 
strength testing produced results of 4/5 to with respect to 
all anatomically related muscles, and there was no evidence 
of atrophy or muscle wasting.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 10 
percent disability evaluation.  A rating in excess of 10 
percent is provided for certain manifestations of a right 
upper thigh muscle disability, but the evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 10 percent disability evaluation reasonably 
describe the Veteran's disability level and symptomatology, 
and therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.73, Diagnostic Code 
5315.  Thus, based on the evidence of record, the Board finds 
that the Veteran's disability picture cannot be characterized 
as an exceptional case, so as to render the schedular 
evaluation inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the Veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision and awarding separate 
ratings for each muscle group affected, the Board considered 
the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


A.  Carpal Tunnel Syndrome

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for carpal 
tunnel syndrome.  His service treatment records are negative 
for any complaints, treatment, or diagnosis of such a 
disorder.  Although the Veteran did have a shell fragment 
wound in his right shoulder, his service treatment records do 
not show that his hand and arm were affected.  In fact, his 
January 1967 separation examination did not reveal any 
neurologic or upper extremity abnormalities.  He also denied 
having a medical history of lameness or neuritis at that 
time.   Similar findings were also reported at his March 1967 
examination.  Moreover, the medical evidence of record does 
not show that the Veteran sought treatment for neuropathy or 
carpal tunnel syndrome immediately following his separation 
from service or for many years thereafter.  Therefore, the 
Board finds that carpal tunnel syndrome did not manifest in 
service or for many years thereafter.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

In addition to the lack of evidence showing that carpal 
tunnel syndrome manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link a current disorder to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
disorder could be related, as there was no pertinent 
symptomatology involving his arms or hands.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service or to his service-connected 
right shoulder disorder.  

Indeed, the only nexus opinion of record is that of the VA 
examiner.  Following a physical examination in December 2007, 
the Veteran was diagnosed with neuropathy of the right upper 
extremity affecting the third and fourth fingers of the right 
hand.  The examiner remarked that it was unusual that the 
Veteran's sensation complaints, which were localized in the 
third and fourth fingers, had a recent onset of about two 
years.  He noted that the Veteran did complain of mild 
generalized weakness in the right upper extremity, but 
indicated that there was no muscle weakness on examination.  
Following neurodiagnostic testing, the examiner submitted an 
addendum in February 2008 in which he stated that it was not 
likely that that the Veteran's right arm neuropathy was due 
to any fragment wound.  He explained that the testing had 
revealed bilateral carpal tunnel syndrome that was slightly 
worse on the left than the right.  As such, the examiner 
opined that the Veteran's carpal tunnel syndrome and 
neuropathic syndrome are not due to any old fragment wound.  

There is no medical showing otherwise.  Simply put, the 
evidence absent from the record is a medical opinion to the 
effect that the Veteran's service-connected right shoulder 
disability either caused or aggravated his carpal tunnel 
syndrome.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for carpal tunnel syndrome.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for carpal tunnel syndrome is not warranted.


B.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 
38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-trauma audiometric findings meet the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left ear 
hearing loss.  His service treatment records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
In this regard, the Veteran was afforded several audiometric 
evaluations in service.  During his April 1964 commission 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5 (20)
-5 (5)
5 (15)
5 (15)
10 (15)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran's January 1967 separation examination showed that 
his puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
5 (15)
20 (30)

30 (35)

In March 1967, the Veteran's pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
-5 (10)
5 (15)
10 (20)
10 (20)
15 (20)

The Board notes that the results of the January 1967 
separation examination did not show the Veteran to have 
hearing loss by VA standards pursuant to 38 C.F.R. § 3.385.  
Moreover, the Board notes that he did not seek treatment for 
hearing loss for many years following his separation from 
service.  Therefore, the Board finds that left ear hearing 
loss did not manifest in service or within one year 
thereafter.
Nevertheless, as previously noted, evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic 
trauma during his period of service and that this was the 
injury sustained from which his hearing loss resulted.  The 
Veteran is considered competent to relate a history of noise 
exposure during service. See 38 C.F.R. § 3.159(a)(2).  
Indeed, his service personnel records indicate that he served 
as an infantryman unit commander and was awarded the Purple 
Heart, Combat Infantryman's Badge, and Bronze Star Medal with 
V Device, which indicate that he engaged in combat with the 
enemy.  In addition, the RO conceded that he was exposed to 
acoustic trauma in its grant of service connection for left 
ear hearing loss and tinnitus.  As such, there is 
satisfactory evidence that the Veteran had noise exposure 
consistent with the circumstances, conditions, or hardships 
of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  However, section 
1154(b) serves only to relax the evidentiary burden to 
establish the incurrence of a disease or injury in service. 
It does not provide a substitute for medical-nexus evidence. 
See Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In addition, the current medical evidence shows that the 
Veteran has current left ear  hearing loss pursuant to 38 
C.F.R. § 3.385.  In fact, the November 2007 VA examination 
found him to have a puretone threshold greater than 40 
decibels at both 3000 and 4000 Hertz, and the auditory 
thresholds at 2000, 3000, and 4000 frequencies were greater 
than 26 decibels.  

Thus, the remaining question pertaining to service connection 
is whether the Veteran's current left ear hearing loss is 
related to his military noise exposure.  Although the veteran 
was not treated for or diagnosed with hearing loss during 
service, the Board notes that the question is nevertheless 
whether the current condition is at least as likely the 
result of the injury he sustained in service, i.e., the 
acoustic trauma, as it is the result of another factor or 
other factors not related to service. 38 C.F.R. § 3.303(d).  
In this regard, the Veteran was afforded a VA examination in 
November 2007 to determine the etiology of his hearing loss.  
The examiner noted that the Veteran's hearing was stable in 
his left ear during the course of his military service and 
opined that his left ear hearing loss was not exacerbated by 
his military noise exposure.  However, it is unclear whether 
the examiner converted the Veteran's audiometric findings in 
service to ISO units in rendering her opinion.  As previously 
noted, prior to November 1967, military audiometric results 
were reported in American Standards Association (ASA) units; 
VA used ASA units prior to July 1966.  However, in July 1966, 
VA adopted International Organization for Standardization 
(ISO) units, and the military generally followed suit in 
November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.

In comparing the Veteran's in-service audiological 
evaluations, there does appear to have been a very slight 
shift at 1000, 2000, 3000, and 4000 Hertz.  Moreover, the 
Veteran had elevated thresholds in his left ear at 2000 and 
4000 Hertz, on his separation examination in January 1967.  
In particular, he had a puretone threshold of 20 decibels at 
2000 Hertz and 35 decibels at 4000 Hertz.  The Board notes 
that the thresholds for normal hearing are 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra at 157 (citing Schroeder et al. 
eds., Current Medical Diagnosis & Treatment, 1988, pages 110-
111).  Therefore, the Veteran's January 1967 audiological 
examination showed some degree of hearing loss, although not 
necessarily constituting a disability for VA purposes.  As 
noted above, the criteria of 38 C.F.R. § 3.385 do not need to 
be met during military service.  

The Board further notes that medical treatises indicate that 
the cause of hearing loss is often the same as the cause of 
coexisting tinnitus.  See, e.g., Harrison's Principles of 
Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 
2005).  

In summary, the Veteran had noise exposure during service, is 
service-connected for tinnitus and right ear hearing loss, 
had a degree of hearing loss shown at discharge, and has been 
shown to have left ear hearing loss constituting a current 
disability for VA purposes.  As such, there is a reasonable 
doubt as to whether the Veteran may have left ear hearing 
loss that is related to his military service.  

The Board acknowledges the November 2007 VA audiologist's 
negative nexus opinion.  The Board notes that, although it 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions, the opinion 
of the examiner in this case with regard to the left ear 
hearing loss is inadequate because he based his opinion on an 
insufficient analysis of the facts. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Generally speaking, with regard to claims for direct service 
connection, medical professionals are called on to render an 
opinion as to whether it is (1) likely that a disability is 
due to a disease or injury incurred in service as opposed to 
some other factor or factors, (2) unlikely that it is due to 
a disease or injury incurred in service as opposed to some 
other factor or factors, or (3) at least as likely that the 
disability is due to a disease or injury incurred in service 
as it is to some other factor or factors.

Here, it would have been helpful had the examiner discussed 
the standards used in testing the Veteran's hearing in 
service, noted the increased thresholds indicating some 
degree of hearing loss in January 1967 and March 1967, and 
brought her expertise to bare in this manner regarding 
medically known or theoretical causes of sensorineural 
hearing loss or described how hearing loss which results from 
acoustic trauma generally presents or develops in most cases, 
as distinguished from how hearing loss develops from other 
causes, in determining the likelihood that current hearing 
loss was caused by acoustic trauma in service as opposed to 
some other cause.  

In cases where a medical examination or opinion provides an 
inadequate basis on which the Board may base its own legal 
decision on appeal, the Board generally remands the case to 
obtain a better examination or clearer opinion.  However, the 
evidence preponderates in the Veteran's favor regarding two 
of the three material issues regarding service connection for 
left ear hearing loss.  In addition, the November 2007 VA 
examiner did find a decibel shift sufficient to warrant a 
favorable opinion with respect to the Veteran's right ear 
hearing loss.  Thus, the Board has decided to resolve the 
benefit of the doubt in favor of the Veteran on the third 
issue regarding whether it is at least as likely as not that 
the Veteran's current left ear hearing loss is the result of 
acoustic trauma in service as it is the result of some other 
cause or factor.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

Thus, for the reasons described above and based on the record 
that it has regarding left ear hearing loss, the Board 
concludes that there is an approximate balance of positive 
and negative evidence in this case as to whether the current 
left ear hearing loss in this case is the result of acoustic 
trauma in service.  Accordingly, the Board finds that there 
is a reasonable doubt as to whether the Veteran's current 
left ear hearing loss is causally or etiologically related to 
acoustic trauma during his period of service as opposed to 
its being related to acoustic trauma after service or some 
other factor or factors, and the Board will resolve that 
doubt in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary 
benefits, separate 10 percent disability evaluations are 
granted for muscle groups XIV and XV for a shell fragment 
wound on the right upper thigh.

Service connection for carpal tunnel syndrome, to include as 
secondary to service-connected right shoulder disability, is 
denied.

Subject to the provisions governing the award of monetary 
benefits, service connection for left ear hearing loss is 
granted.


REMAND

Reason for Remand:  To issue a statement of the case (SOC).

The February 2008 rating decision also granted service 
connection for a scar on the upper inner right thigh and 
assigned a 10 percent disability evaluation effective from 
July 31, 2007.   The Veteran submitted a notice of 
disagreement (NOD) in February 2008 in which it was noted 
that the scar should be properly rated as 10 percent 
disabling.  However, in April 2008, the Veteran's 
representative crossed out that issue on the NOD and signed 
his name.  Although the Veteran was assigned a separate 10 
percent disability evaluation for the scar, the 
representative submitted another statement in July 2008 
requesting that the "previously granted service connection 
condition claimed as scarring and muscle damage, right upper 
thigh, be separated and rated individually, as appropriate."  
According the Veteran the benefit of the doubt, the Board 
finds that the representative's July 2008 statement can be 
liberally construed as a timely NOD for the rating assigned 
to the scar.  

To date, however, the RO has not issued a statement of the 
case (SOC) in response to what is construed as the 
appellant's notice of disagreement (NOD). See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2009); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task). 
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
certify the issue to the Board only if the appellant perfects 
his appeal in a timely manner. See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued 
addressing the issue of entitlement to a 
higher initial evaluation for a scar on 
the upper inner right thigh.  The 
statement of the case should include a 
discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
appellant should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The appellant should be 
advised that the claims file will not be 
returned to the Board for appellate 
consideration of this particular issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


